Citation Nr: 1123540	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to August 14, 2003, for the award of a 40 percent rating for radiculopathy, right lower extremity.

2.  Entitlement to an effective date prior to August 13, 2003, for the award of a 40 percent rating for radiculopathy, left lower extremity.

3.  Entitlement to an effective date prior to October 11, 2005, for individual unemployability benefits (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1967 to February 1971.  This appeal initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a decision issued in January 2010, the Board granted an effective date of August 14, 2003, for a 40 percent evaluation for lower extremity radiculopathy, bilaterally, and denied an effective date prior to October 11, 2005, for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in January 2011.  Later that month, the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2010 decision, to the extent that it addressed the claims addressed on the title page of this decision, and remanded those claims to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court's January 2011 Order directs that VA consider 38 C.F.R. § 3.157(b) with respect to the proper effective date for separate ratings for radiculopathy of each lower extremity.  In particular, VA must consider whether there is evidence of VA medical treatment for the Veteran's underlying back disability that constitutes an informal claim for benefits which may serve as a basis for an earlier effective date for the separate awards for radiculopathy of the lower extremities, even though such medical record may not specifically discuss symptoms of radiculopathy.  Because the radiculopathy for which separate ratings have been granted is part of the Veteran's back disability, the Joint Motion states, the effective date for the assignment of each of those separate ratings must be "commensurate with any informal claim" for an increased rating for the back disability.  

It is not clear from the record that any and all VA records which might be relevant to the determination as to when an informal claim regarding the back disability was submitted are associated with the claims file.  In particular, the Veteran's attorney argues that the Veteran submitted informal claims for an increased rating for a back disability in 2002 and in 1988.  Records of VA treatment prior to August 13, 2003, must be reviewed.  After a complete copy of all VA treatment records prior to August 13, 2003 is associated with the claims files, a factual determination is required as to the earliest date of VA treatment which constituted an informal claim for an increased rating for back disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2).  This factual determination must include consideration of changes in VA regulations governing evaluation of back disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as effective September 26, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective prior to September 26, 2002). 

In addition, a factual determination is required as to the earliest date of VA treatment which constituted an informal claim for an award of TDIU.  The Veteran's representative argues that the Veteran was unable to work as of August 14, 2003, and that VA must consider whether the Veteran met the criteria for TDIU in the year prior to the August 14, 2003, claim for an increased rating, or in the year prior to an earlier another informal claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).   Further factual development is required to evaluate this contention.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the original records of the Veteran's VA treatment from March 1988 to August 14, 2003.  Determine whether there are VA clinical records dated between April 1, 1988 and August 14, 2003 which are not associated with the claims files.  Associate with the claims files any clinical record during the relevant period which is not already of record.  

2.  The Veteran should be asked whether he receives disability benefits or supplemental security income from the Social Security Administration (SSA). If so, records related to the Veteran's claim for and receipt of such benefits should be sought.

3.  The Veteran should be afforded the opportunity to provide evidence as to when he became unable to work.  The Veteran should be asked to submit or authorize VA to obtain a copy of his SSA earnings record for the period prior to October 11, 2005, unless there are SSA disability claims records which establish the Veteran's ability to obtain and retain gainful employment during the relevant period.   

4.  After the development outlined in the paragraphs above has been completed, obtain medical opinion as to when radiculopathy of the right lower extremity was first medically diagnosed, and opinion as to when radiculopathy of the left lower extremity was first medically diagnosed.  

5.  Then, after undertaking any other development it deems necessary, determine when an unadjudicated informal claim for an increased rating for service-connected back disability was raised following the April 1, 1988 denial of an increased rating for back disability.  

6.  Then, after undertaking any other development it deems necessary, determine whether any VA medical records prior to October 11, 2005 constitute informal claims for TDIU, and, if so, whether the evidence demonstrates that the Veteran's underlying disability met the criteria for a TDIU during the year prior to the receipt of the informal claim so as to satisfy the "increase in disability" requirement of 38 U.S.C.A. § 5110(b)(2).  
7.  Readjudicate the claims for an effective date prior to August 14, 2003, for the award of a 40 percent rating for radiculopathy, left lower extremity, and for the award of a 40 percent rating for radiculopathy, right lower extremity, and for an effective date prior to October 11, 2005, for TDIU.  If any of the claims are denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


